Citation Nr: 0119047	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  98-15 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the right wrist, status post surgery for carpal 
tunnel syndrome.  

2.  Entitlement to a compensable original evaluation for 
residuals of a burn injury to the right hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel

INTRODUCTION

The veteran had active service from March 1943 to February 
1946.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 

In February 2000, the Board remanded this case for further 
development.  The case is now once again before the Board.   

Entitlement to service connection for degenerative arthritis 
of the right wrist, status post surgery for carpal tunnel 
syndrome is addressed in the REMAND portion of this decision.


FINDING OF FACT

The service-connected residuals of a burn injury of the right 
hand are not shown to be characterized or to involve skin 
damage, limitation of function, tenderness or pain on 
objective demonstration, or evidence of repeated ulceration.  


CONCLUSION OF LAW

The criteria for a compensable original evaluation for 
residuals of a burn injury to the right hand have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1-4.14, 4.118, Diagnostic Codes 7801-7805 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law includes, among other 
things,  an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Supplemental statements 
of the case issued by the RO subsequent to the Board's 
February 2000 remand do not expressly reflect consideration 
of the VCAA.  However, the VA's duties, with respect to the 
issue at hand,  have been fulfilled.  

Under VCAA, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim, and 
also to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  The evidence reflects that the 
veteran has been notified in the statement of the case and 
supplemental statements of the case of the type of evidence 
needed to substantiate his claim for a minimum compensable 
rating of 10 percent for his residuals of burn injury to the 
right hand.  Furthermore, the VA has obtained all pertinent 
treatment records that have identified by the veteran.  In 
addition, he has been afforded appropriate VA examinations to 
determine the extent of his service-connected burn residuals, 
and color unretouched photographs of his right hand have been 
made part of the record.  The veteran has not indicated that 
there are other treatment or examination records missing that 
should be obtained prior to a decision on appeal.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The Board finds that VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities (Schedule), codified in 
C.F.R. Part 4 (2000).  VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  The 
Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(2000).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.

The RO granted service connection in the course of this 
appeal for residuals of a burn injury to the right hand and 
evaluated that disability as non-compensable (0 %) under 
diagnostic code 7805.  Pursuant to the Board's February 2000 
remand, the RO also considered the applicability of 
diagnostic codes 7801 and 7802.  

Diagnostic Code 7805 provides that scars may be rated based 
upon the resulting limitation of function of the affected 
part.  Diagnostic Code 7801 provides for a 10 percent 
evaluation where a third degree burn exceeds six square 
inches.  Diagnostic Code 7802 provides for a 10 percent 
evaluation where a second-degree burn covers and area 
approximating one square foot.  Code 7803 contemplates a 10 
percent evaluation for scars which are superficial, poorly 
nourished with repeated ulceration.  A 10 percent is also 
warranted if the scars are tender and painful on objective 
demonstration.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7802, 7803, 7804, 7805.  

The veteran underwent a VA general medical examination in 
April 1997.  Examination of the skin revealed no abnormality 
in the area of the right hand, other than a small scar on the 
right wrist.  Diagnoses included status post surgery of the 
right wrist for carpal tunnel syndrome and monoarticular 
arthritis.  Diagnoses did not include a reference to burn 
scars or burn residuals.  

A VA examination for scars in October 2000 revealed a one-
centimeter by one-centimeter erythematous scaly plaque on the 
right hand and several ecchymoses over the right hand or arm.  
The examiner did not see any evidence of a scar on the right 
hand or arm that could have been secondary to a burn injury, 
although there was considerable swelling of the right wrist 
and the veteran had difficulty on range of motion.  Diagnoses 
consisted of a history of skin cancers treated with 
radiation; actinic keratosis of the right dorsal hand; and 
ecchymosis of the right dorsal hand, likely resulting from a 
recent minor trauma.  Color unretouched photographs of the 
veteran's right hand were made part of the report.

Other medical records do not suggest the presence of burn 
scars.  Although statements from a private physician reflect 
that physician's opinion that the veteran suffers from 
arthritis as a residual of a trauma in service, that opinion 
does not include findings that the veteran suffers from burn 
scars or an injury to the skin resulting from burns.  In 
fact, a physical examination of the skin by the same 
physician in December 1992 revealed the skin to be without 
gross lesions.  

The competent evidence on file fails to demonstrate the 
service-connected residuals of a burn injury of the right 
hand are characterized skin damage or of any limitation of 
function, or that the veteran has objective tenderness and 
pain, or that the scars are poorly nourished with repeated 
ulceration.  The veteran attributes arthritis, to injuries 
sustained when he burned his right hand in service, but that 
specific matter will be addressed in the remand portion of 
this decision..  Because the veteran's service-connected 
disability does not result in the symptomatology that is 
contemplated by the rating criteria for a minimum 10 percent 
rating, his disability warrants at this time non-compensable 
evaluation.  

In its February 2000 remand, the Board directed the RO, in 
part, to consider whether the veteran's case should be 
submitted to the Under Secretary for Benefits or the Director 
of VA Compensation and Pension Service for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321.  A 
February 2001 supplemental statement of the case reflects 
consideration of that provision.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance; however, the Board 
is not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  See VAOPGCPREC 6-96 (1996).  Further, inasmuch as 
the veteran's service-connected disability results in no 
significant symptomatology, there can be no basis for an 
extraschedular evaluation. 

ORDER

A compensable original evaluation for residuals of a burn 
injury to the right hand is denied.  

REMAND

The veteran seeks service connection for degenerative 
arthritis of the right wrist, status post surgery for carpal 
tunnel syndrome.  Although the Board remanded this case for 
further development in February 2000, Congress has since the 
date of the remand enacted the VCAA.  

The VCAA provides, in relevant part:

ASSISTANCE IN OBTAINING RECORDS- (1) As part of the 
assistance provided under subsection (a), the 
Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that 
the claimant adequately identifies to the Secretary 
and authorizes the Secretary to obtain.
(2) Whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the 
relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain 
records with respect to the claim. Such a 
notification shall--
(A) identify the records the Secretary is unable to 
obtain;
(B) briefly explain the efforts that the Secretary 
made to obtain those records; and (C) describe any 
further action to be taken by the Secretary with 
respect to the claim.

With respect to providing examinations, the VCAA provides in 
pertinent part:

MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS- (1) 
In the case of a claim for disability compensation, 
the assistance provided by the Secretary under 
subsection (a) shall include providing a medical 
examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make 
a decision on the claim.
(2) The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)--
(A) contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and
(B) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but (C) does not contain 
sufficient medical evidence for the Secretary to 
make a decision on the claim.

A July 1997 letter from Dr. Shergy reflects that he had been 
treating the veteran for a period of time for underlying 
osteoarthritis.  Although the claims file reflects the 
presence of some treatment records from that physician 
received in April 1997, those records do not appear to be 
complete.  For instance, December 1992 entries reference 
office visits numbered one and two; subsequently dated 
treatment records from the same physician reference an office 
visit numbered 15 in March 1997.  The page documenting a 
March 1997 visit contains what appears to be a continuation 
from another page of an entry documenting a March 1996 visit 
for treatment for osteoarthritis.  There is no page 
containing what would appear to be the beginning of the March 
1996 entry.  

A December 1992 letter also reflects that Dr. Black  referred 
the veteran at that time to Dr. Shergy, but other than 
reports of surgery performed in February 1993 and July 1995, 
the claims file does not contain records of treatment 
provided by Dr. Black during 1992.  

It does not appear that the RO has attempted to secure all 
the treatment records of Dr. Black or Dr. Shergy that pertain 
to the veteran.  The RO should make reasonable efforts to 
secure those records as part of its development under the 
VCAA.  

Furthermore, Dr. Shergy indicated in a March 1999 statement 
that the veteran's arthritis in the right wrist is post-
traumatic and is consistent with the history given by the 
veteran of trauma in service.  Although Dr. Shergy does not 
indicate that the veteran's trauma is related to a burn 
injury sustained by the veteran in service, his opinion 
raises some question as to whether the veteran's degenerative 
arthritis is related to an in-service injury.  An examination 
is warranted in order to better ascertain the etiology of the 
veteran's right wrist disability. 

The Board also observes that the RO, after the Board's 
February 2000 remand, re-framed the issue at hand in terms of 
whether new and material evidence had been submitted to 
reopen a prior final denial.  However, the veteran's current 
appeal stems from a June 1997 denial of an original claim for 
service connection for a disability that included 
degenerative arthritis of the right wrist.  Because that 
denial was timely appealed, the issue must be addressed on 
its merits and not in terms of whether new and material 
evidence have been submitted to reopen a prior final denial. 

Therefore, this case is REMANDED for the following 
development:

1.  The RO should contact the veteran and 
inform him that may submit any additional 
lay and/or medical evidence he may have 
pertaining to his claimed right wrist 
arthritis and carpal tunnel syndrome.  
The RO should assist the veteran in 
obtaining such evidence, as appropriate.  
If he identifies medical treatment and 
provides specific dates, all VA records 
identified in this manner should be 
obtained pursuant to established 
procedures.  The veteran is advised that 
the Board is particularly interested in 
obtaining all the records of the 
treatment provided to him by Drs. Shergy 
and Black.  With regard to any private 
medical treatment, if identified as such, 
after securing appropriate releases from 
the veteran, attempts to secure copies of 
records pertaining to any indicated 
private physicians and/or facilities 
should be undertaken. Regarding VA 
records, the RO should proceed with 
alternative search efforts for any VA 
medical records identified by the veteran 
if they are not already on file.  All 
records received in response to this 
development should be associated with the 
claims folder.  The RO should proceed 
with all reasonable follow-up referrals 
that may be indicated by any particular 
inquiry.

2.   With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, § 5103A(b)(2), the RO should notify 
the veteran of the records it was unable 
to obtain, briefly explain the efforts 
made to obtain such records, and describe 
any further action that the RO will take, 
if any, to obtain such records.  For any 
VA or other Federal department or agency 
records, the RO should, in accord with 
the VCAA, § 5103A(b)(3), continue its 
efforts to obtain any records while the 
case is under development on remand until 
it becomes reasonably certain that such 
records cannot be obtained because they 
do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records from the sources would 
be futile.

3.  Thereafter, the RO should schedule 
the veteran for a VA compensation 
examination limited to addressing the 
nature and etiology of any right wrist 
arthritis and/or carpal tunnel syndrome 
for which service connection is being 
sought. The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examining physician prior 
to the examination.  All necessary tests 
and studies should be conducted, and in 
conjunction with a thorough review of the 
evidence in the claims folder, and with 
the clinical findings noted on 
examination, the examining VA physician 
should provide the following opinions: 
(1) whether the veteran currently has the 
disorders claimed as service connected, 
and if so, (2) whether it is at least as 
likely as not that any current right 
wrist arthritis and/or carpal tunnel 
syndrome disability was 
incurred/aggravated during the veteran's 
period of active military service; and 
(3) whether these disorders resulted from 
the burn injury to the right hand that 
the veteran sustained in service and 
which is already service-connected.  If 
the any existing right wrist arthritis 
and/or carpal tunnel syndrome is found to 
be of post-service origin, the physician 
should indicate the approximate date of 
onset as medically feasible based on the 
clinical records. The VA physician(s) 
must fully consider the veteran's service 
medical records and all post service 
medical evidence, with the purpose of 
reconciling any chronological and/or 
etiological questions that may exist.  
Detailed reasons and bases for all 
diagnoses and opinions reached should be 
provided.  The reports of examinations, 
including the reports of all completed 
tests or special studies, should 
thereafter be associated with the 
veteran's claims folder.

4.  The veteran must be given adequate 
notice of any requested examination.  If 
he fails to report, this fact should be 
documented in the claims folder.  A copy 
of all notifications must be associated 
with the claims folder.

5.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed.  Specific 
attention is directed to the records-
development requests and the report of 
the medical examination and opinions to 
ensure full compliance with the 
directives of this REMAND.    

6.  After completion of the above, the RO 
should readjudicate the issue on appeal 
with consideration given to all of the 
evidence of record, including the 
evidence obtained pursuant to this 
REMAND.  The readjudication of the claim 
must be on the merits and all theories of 
entitlement should be considered under 
the applicable law and regulations 
governing entitlement to service 
connection.  Further, the RO should 
address the claim after ensuring that all 
duty-to-notify and duty-to-assist 
provisions have been fulfilled in accord 
with the VCAA.  The RO should also 
carefully consider the benefit of the 
doubt rule, and in this regard, if the 
evidence is not in equipoise the RO 
should explain why.  Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).  

Thereafter, if the benefit sought on appeal remains denied, 
the veteran and his representative should be provided with a 
supplemental statement of the case that should contain notice 
of all relevant actions taken to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue on appeal.  An appropriate period of 
time should be allowed for response. Then, the entire record 
should be returned to the Board for further appellate 
consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 



